Case 1:19-cv-10256-GHW Document 193-1 Filed 07/15/21 Page 1 of 4




  Exh
    ibi
      tA
       Case 1:19-cv-10256-GHW Document 193-1 Filed 07/15/21 Page 2 of 4



                        Cha
                          rged
Emp
  loy
    ee         Po
                si
                 tion   Ra
                         te    Wo
                                rkD
                                  ate    Descr
                                             iption                         T
                                                                            ime   Co
                                                                                   st
                                         Te
                                          le phoneca l
                                                     lwith[
                                                          Se n
                                                             ior
                                         Associa
                                               t e
                                                 ],Buerge
                                                        lrerevis
                                                               ionto
B
ruceB
    ire
      nbo
        im     Pa
                rtne
                   r    1485.
                            0   11
                                 /16/2
                                     020 mot
                                           iont ocom  pel                   0
                                                                            .40    594.
                                                                                      00
                                         Reviewandre visemot
                                                           ion to
B
ruceB
    ire
      nbo
        im     Pa
                rtne
                   r    1485.
                            0   11
                                 /17/2
                                     020 com pel                            0
                                                                            .90   1336
                                                                                     .50
                                         Reviewandre visemot
                                                           ion to
B
ruceB
    ire
      nbo
        im     Pa
                rtne
                   r    1485.
                            0   11
                                 /18/2
                                     020 com pelandem  a
                                                       il
                                                        sresam e            0
                                                                            .90   1336.
                                                                                      50
B
ruceB
    ire
      nbo
        im     Pa
                rtne
                   r    1485.
                            0   12
                                 /3/20
                                     20 A t
                                          tnt om otiontocom pe
                                                             l              0
                                                                            .80   1188.00
                                         At
                                          tnt oreplybrie
                                                       fonm  ot
                                                              ionto
                                         com pel
                                               ; t
                                                 e amm eet
                                                         ingreallof
B
ruceBi
     renb
        oim    Pa
                rtne
                   r    1485.
                            0   12
                                 /8/20
                                     20 t heabo veandca seassi
                                                             gnm en
                                                                  ts        0
                                                                            .90   1336
                                                                                     .50
B
irenbo
     imTOTA
          L                                                                 3
                                                                            .90   5791
                                                                                     .50

                                         At
                                          tent
                                             iontoup  cominga rgum en
                                                                    t
Su
 sann
    aBue
       rge
         l     Pa
                rtne
                   r    1485.
                            0 11
                               /3/20
                                   20    ondiscove
                                                 rym  ot
                                                       ion.                 3
                                                                            .70   5494
                                                                                     .50
                                         At
                                          tent
                                             iontodi scoverym ot
                                                               io n,
Su
 sann
    aBue
       rge
         l     Pa
                rtne
                   r    1485.
                            0   11
                                 /4/20
                                     20 in clud
                                              ingargum entincou rt
                                                                 .          3
                                                                            .20   4752.
                                                                                      00
                                         At
                                          tent
                                             iontodi scoveryissues
                                                                 ,
                                         includ
                                              ingis
                                                  su esre
                                                        l a
                                                          te dtojoint
Su
 sann
    aBue
       rge
         l     Pa
                rtne
                   r    1485.
                            0   11
                                 /7/20
                                     20 le t
                                           t e
                                             r.                             2
                                                                            .40   3564.
                                                                                      00
                                         At
                                          tent
                                             iontod raftm ot
                                                           iont o
                                         com pe
                                              landre lateddiscovery
Su
 sann
    aBue
       rge
         l     Pa
                rtne
                   r    1485.
                            0   11
                                 /16/2
                                     020 issues                             1
                                                                            .20   1782.
                                                                                      00
                                         At
                                          tent
                                             iontod raftm ot
                                                           iont o
Su
 sann
    aBue
       rge
         l     Pa
                rtne
                   r    1485.
                            0   11
                                 /17/2
                                     020 com pe
                                              landre latedi
                                                          s sues            0
                                                                            .80   1188.
                                                                                      00
                                         At
                                          tent
                                             iontod raftm ot
                                                           iont o
                                         com pe
                                              landre lateddiscovery
Su
 sann
    aBue
       rge
         l     Pa
                rtne
                   r    1485.
                            0   11
                                 /18/2
                                     020 issues                             1
                                                                            .00   1485.
                                                                                      00
                                         At
                                          tent
                                             iontop re pa
                                                        rationof f
                                                                 il
                                                                  ings
                                         includ
                                              ingreplyonm  otionto
SusannaBue
         rge
           l   Pa
                rtne
                   r    1485.
                            0   12
                                 /8/20
                                     20 com  pe
                                              l                              2
                                                                             .10 3118 .
                                                                                      50
Buerge
     lTOTAL                                                                 14
                                                                             .40 21384.00

                                         Rev
                                           iew  eddi scove
                                                         r ym a
                                                              t e
                                                                rialsand
                                         draf
                                            t edtalkingpoin t
                                                            sforco urt
Se
 nio
   rAs
     soc
       ia
        te     A
               sso
                 cia
                   te 958
                        .5      11
                                 /2/20
                                     20 appe  arance.                       4
                                                                            .20   4025
                                                                                     .70
                                         Preprelatin gtoCou r
                                                            tcon ference;
                                         att
                                           e ndan cea tsam e
                                                           ;revised
                                         protect
                                               iveo  rder
                                                        ;attent
                                                              iont  o
Se
 nio
   rAs
     soc
       ia
        te     A
               sso
                 cia
                   te 958
                        .5      11
                                 /4/20
                                     20 wo rkprodu  ct                      3
                                                                            .30   3163
                                                                                     .05
                                         Rev
                                           iew  edd raftm o
                                                          tiont ocom  pe
                                                                       l
Se
 nio
   rAs
     soc
       ia
        te     A
               sso
                 cia
                   te 958
                        .5      11
                                 /6/20
                                     20 f rom [Junio rAssoc
                                                          i a
                                                            te]             0
                                                                            .70    670
                                                                                     .95
                                         At
                                          tentiont om  at
                                                        ter.Wo rke don
Se
 nio
   rAs
     soc
       ia
        te     A
               sso
                 cia
                   te 958
                        .5      11
                                 /15/2
                                     020 mot
                                           iont ocom   pe
                                                        l                   3
                                                                            .70   3546
                                                                                     .45
                                         Cont
                                            inue  dwo  rk
                                                        fromp re v
                                                                 ious
Se
 nio
   rAs
     soc
       ia
        te     A
               sso
                 cia
                   te 958
                        .5      11
                                 /16/2
                                     020 evenin g
                                                (d raftm o
                                                         tion tocom  pel
                                                                       )    2
                                                                            .10   2012
                                                                                     .85
                                         At
                                          tentiont om  at
                                                        ter,cal
                                                              lre .
                                         mot
                                           iont ocom   pe
                                                        l,revis
                                                              ion s
                                                                  t o
Se
 nio
   rAs
     soc
       ia
        te     A
               sso
                 cia
                   te 958
                        .5      11
                                 /16/2
                                     020 mot
                                           ion                              3
                                                                            .60   3450
                                                                                     .60




                                         1
       Case 1:19-cv-10256-GHW Document 193-1 Filed 07/15/21 Page 3 of 4



                        Cha
                          rged
Emp
  loy
    ee         Po
                si
                 tion   Ra
                         te    Wo
                                rkD
                                  ate   Description                                T
                                                                                   ime    Co
                                                                                           st
                                        Worke donm  ot
                                                     ion tocom pel
                                                                 ,
                                        corre sponde n
                                                     cew i
                                                         t hcl
                                                             ient
                                                                ,
Se
 nio
   rAs
     soc
       ia
        te     A
               sso
                 cia
                   te 958
                        .5     11
                                /17/2
                                    020 f
                                        in al
                                            i zedexhibi
                                                      tswit ht
                                                             eam                   3
                                                                                   .20    3067
                                                                                             .20
                                        Worke donm  ot
                                                     ion tocom pel
Se
 nio
   rAs
     soc
       ia
        te     A
               sso
                 cia
                   te 958
                        .5     11
                                /18/2
                                    020 f
                                        iling                                      2
                                                                                   .60    2492
                                                                                             .10
                                        Worke donre plybrie
                                                          finsu ppor
                                                                   t
                                        ofthem  ot
                                                 iont ocom  pe
                                                             lan d
Se
 nio
   rAs
     soc
       ia
        te     A
               sso
                 cia
                   te 958
                        .5     12
                                /8/20
                                    20 cir cu
                                            l atedtoclien
                                                        ts                         6
                                                                                   .60    6326
                                                                                             .10
                                        Revise dbrie
                                                   fing
                                                      ,M an agedfi
                                                                 l
                                                                 ing
Sen
  iorAs
      so c
         ia
          te   A
               sso
                 cia
                   te 958
                        .5     12
                                /15/2
                                    020 ofm otiontocom  pe
                                                         l                         0
                                                                                   .60     575
                                                                                             .10
Sr
 .Assoc
      iate
TOTAL                                                                              30
                                                                                    .60   29330
                                                                                              .1

                                            Search in gm  eetandcon    ferno tes
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te   598
                          .5   11
                                /2/20
                                    20      fort alkin gpo in ts
                                                               .                   1
                                                                                   .00     598
                                                                                             .50
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te   598
                          .5   11
                                /3/20
                                    20      Prep aration s forco  urtcon fere nc
                                                                               e   2
                                                                                   .50    1496.
                                                                                              25
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te   598
                          .5   11
                                /4/20
                                    20      Prep aration s forco  urtcon fere nc
                                                                               e   1
                                                                                   .90    1137.
                                                                                              15
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te   598
                          .5   11
                                /5/20
                                    20      Draft
                                                in gm   otio nt ocom   pel
                                                                         .         2
                                                                                   .60    1556.
                                                                                              10
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te   598
                          .5   11
                                /5/20
                                    20      Draft
                                                in gm   otio nt ocom  pel.         4
                                                                                   .90    2932.
                                                                                              65
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te   598
                          .5   11
                                /6/20
                                    20      Draft
                                                in gm   otio nt ocom  pel          4
                                                                                   .00    2394.00
                                            Inco rpo ratin gc itesandcom   pi
                                                                            ling
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /16
                                  /202
                                     0      sou rce sfo rm  otio nt ocom  pel
                                                                            .      4
                                                                                   .60    2753
                                                                                             .10
                                            Cal
                                              lre .s tre am l
                                                            in in gm otiont o
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /16
                                  /202
                                     0      com  pel.                              0
                                                                                   .60     359
                                                                                             .10
                                            C
                                            i t
                                              eche  c kin gandp   ro o
                                                                     fing rev
                                                                            i s
                                                                              ed
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /16
                                  /202
                                     0      mot
                                              iont   ocom   pel.                   2
                                                                                   .10    1256
                                                                                             .85
                                            Proofin gM   TCa ft erin c
                                                                     o rporating
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /17
                                  /202
                                     0      cl
                                             ie nte dits                           1
                                                                                   .60     957
                                                                                             .60
                                            Inco rpo ratin gch  an gestoe xhibit
                                                                               s
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /17
                                  /202
                                     0      form  otiont  ocom    pel              0
                                                                                   .70     418
                                                                                             .95
                                            C
                                            i t
                                              eche  c kin gandp   ro o
                                                                     fing rev
                                                                            i s
                                                                              ed
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /17
                                  /202
                                     0      mot
                                              iont   ocom   pel.                   1
                                                                                   .60     957
                                                                                             .60
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /17
                                  /202
                                     0      C
                                            i t
                                              eche  c kin gm  otio ntocom   pel    0
                                                                                   .30     179
                                                                                             .55
                                            Prep arin gno ticeo  fm  o
                                                                     tio nfor
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /17
                                  /202
                                     0      mot
                                              iont   ocom    pel.                  0
                                                                                   .90     538
                                                                                             .65
                                            Inco rpo ratin gB .B ire nboime  d
                                                                             its
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /17
                                  /202
                                     0      int oMo  tiont  oCom    pe
                                                                     l             2
                                                                                   .70    1615
                                                                                             .95
                                            Loca t
                                                 in ge  xam  pleso fde fic
                                                                         i e
                                                                           n ci
                                                                              es
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /17
                                  /202
                                     0      inp laintiff'sp rod  uct
                                                                   ion             2
                                                                                   .00    1197.
                                                                                              00
                                            Prep arin gm  otio nt ocom  pelfo r
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /17
                                  /202
                                     0      tran sm issiont  ocli ent              0
                                                                                   .10      59
                                                                                             .85
                                            Review in g[ client]e ditst om otion
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /17
                                  /202
                                     0      tocom   pel.                           0
                                                                                   .10      59
                                                                                             .85
                                            Inco rpo ratin gch  an gestoe xhibit
                                                                               s
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /18
                                  /202
                                     0      form  otiont  ocom    pel              0
                                                                                   .60     359
                                                                                             .10
                                            Inco rpo ratin ge ditst om  ot
                                                                         io nto
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /18
                                  /202
                                     0      com  pel.                              2
                                                                                   .40    1436
                                                                                             .40
                                            Inco rpo ratin gfu rt here d
                                                                       itsto
Jun
  iorA
     sso
       cia
         te    A
               sso
                 cia
                   te 598
                        .5     11
                                /18
                                  /202
                                     0      mot
                                              iont   ocom    pel                   2
                                                                                   .40    1436
                                                                                             .40




                                        2
       Case 1:19-cv-10256-GHW Document 193-1 Filed 07/15/21 Page 4 of 4



                       Cha
                         rged
Emp
  loy
    ee        Po
               si
                tion   Ra
                        te    Wo
                               rkD
                                 ate   D
                                       escript
                                             ion                    T
                                                                    ime Cost
                                       P
                                       re p
                                          a r
                                            ingm ot
                                                  iont ocom pelfo
                                                                r
Jun
  iorA
     sso
       cia
         te   A
              sso
                cia
                  te 598
                       .5     11
                               /18/2
                                   020 f
                                       il
                                        ing.                         4
                                                                     .40 2633.40
                                       R
                                       eviewin gp
                                                laint
                                                    if
                                                     f'sopposit
                                                              ionto
Jun
  iorA
     sso
       cia
         te   A
              sso
                cia
                  te 598
                       .5     12
                               /3/20
                                   20 motiontocom  pe
                                                    l.               2
                                                                     .00 1197.00
                                       R
                                       esea r
                                            ch fo
                                                rre p
                                                    lyISOm otionto
Jun
  iorA
     sso
       cia
         te   A
              sso
                cia
                  te 598
                       .5     12
                               /3/20
                                   20 com pel.                       6
                                                                     .50 3890.25
                                       D
                                       raft
                                          in grep
                                                lyISOm  ot
                                                         ionto
Jun
  iorA
     sso
       cia
         te   A
              sso
                cia
                  te 598
                       .5     12
                               /3/20
                                   20 com pel.                       1
                                                                     .40  837.
                                                                             90
                                       D
                                       raft
                                          in grep
                                                lyISOm  ot
                                                         ionto
Jun
  iorA
     sso
       cia
         te   A
              sso
                cia
                  te 598
                       .5     12
                               /4/20
                                   20 com pel.                       8
                                                                     .60 5147.10
                                       D
                                       raft
                                          in grep
                                                lyISOm  ot
                                                         ionto
Jun
  iorA
     sso
       cia
         te   A
              sso
                cia
                  te 598
                       .5     12
                               /5/20
                                   20 com pel.                       1
                                                                     .90 1137.15
                                       P
                                       roofreading
                                                 ,cite-check
                                                           ing,and
Jun
  iorAssoc
         iat
           e   A
               sso
                 cia
                   te 598
                        .5    12
                               /8/20
                                   20 pre p
                                          a r
                                            ingM TC                  3
                                                                     .40 2034.90
Jun
  iorAssoc
         iat
           e   A
               sso
                 cia
                   te 598
                        .5    12
                               /9/20
                                   20 Pre par
                                            ingM TCfor fi
                                                        li
                                                         ng          3
                                                                     .60 2154.60
Jr
 .Asso
     ciateTOTA
             L                                                      71
                                                                     .40 42732.9

                                       Ass
                                         ist[JuniorAs
                                                    socia
                                                        t e
                                                          ]withs
                                                               lip-
                                       sheet
                                           in gand fo
                                                    rm at
                                                        tingexh
                                                              ibi
                                                                ts,
Pa
 rale
    gal       Pa
               rale
                  gal 297.
                         0    11
                               /17/2
                                   020 F
                                       ileem  a
                                              ilcorre
                                                    spond en
                                                           ce          0
                                                                       .60   178
                                                                               .20
                                       CoordinatewR esear
                                                        c htopul
                                                               l
Pa
 raleg
     al       Pa
               rale
                  gal 297.
                         0    12
                               /3/20
                                   20 ca sescitedinbr
                                                    i e
                                                      f                0
                                                                       .50   148
                                                                               .50
Pa
 ral
   egalTOTA
          L                                                            1
                                                                       .10   326
                                                                               .70


TOTA
   L                                                                  121
                                                                        .40 99565
                                                                                .20




                                       3
